Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 05/18/2021 have been fully considered but are not persuasive to overcome the rejection.  Examiner responds to the Applicant’s argument as the following reasons:
With respect to 103 Rejection:
Regarding claim 1, Applicant argues that Self does not teach the virtual line of sight vector and the virtual sight area is originated from a device located at the operator.  Examiner disagrees to the Applicant’s argument.
Self teaches the operator 30 worn a remote control device 12 which transmits a generates signal 18 originated from the operator to the machine 24 (see at least [0022]-[0023]+).  Thus, the controller device 12 enables generating a virtual line-of-sight vector, and area (see at least [0026]-[0035]+).  The tag 38 is also located at the operator, but  the tag 38 generates signals for identifying a person who worn the controller device 12 (see at least [0025]).  Therefore, the rejection still remains. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-2, 5-6, 17-19 22 & 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Self (20060271263) in view of Trishaun (20180102035). 
With regard to claims 1 & 29, Self discloses an apparatus comprising at least a processor and communication system (see Fig.7) for processing as: 
receive robotic-vehicie-positioning-information indicative of robotic vehicle position data of a robotic vehicle transiting a work area at one or more locations of the work area (GPS receiver 26, see at least [0022]); 
receive operator-positioning-information indicative of operator position data of an operator controlling the robotic vehicle (GPS receiver 36, see at least [0028]); 
generate a virtual line-of-sight vector that originates from a device located at the operatorbased on the operator-positioning information (an approximate radial clearance R, see at least [0029] & laser beam signal, see at least [0035]+);
generate a virtual sight area that originates from a device located at the operator based on the virtual line-of-sight vector and a predetermined sight area parameter (portioning sectors, see at least [0026]}; determine if the virtual sight area intersects with the robotic-vehicle-positioning information (see at least [0025]-[0030]+); and 
initiate one or more precautionary measures when the virtual sight area does intersect with the robotic-vehicle-positioning-information (if the operator 30 and is within the operational boundary of the work machine, the operator is notified by a warning light, see at least [0057]+). 


Trishaun discloses a system for monitoring state of user (see the abstract). The system is alert when a monitored person is outside a range of the local base stations (see at least [0092]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Self by including initiating a precaution when a person is outside a range of a predetermined as taught by Trishaun to providing the work machine is controlled by a right operator. 

With regard to claim 2, Self teaches that the robotic vehicle position data, the operator position data, or both comprise GPS coordinates (see at least [0036]).

With regard to claim 5, Self teaches that the processing circuitry is further configured to receive the predetermined sight area parameter either remotely or locally at the apparatus (see at least [0026]). 

With regard to claim 6, Self teaches that receiving the predetermined sight area parameter remotely comprises receiving the predetermined sight area parameter wirelessly (see at least [0029[-[0030]). 



With regard to claim 19, Trishaun teaches that the vibrating warning comprises vibrating the operator’s control device (see at least [0092]-[0093]), 

With regard to claim 22, a design choices of determine operator-inactivity in an expected way of implementing of Self and Trishaun with no new or unexpected result.

Allowable Subject Matter
Claims 3-4, 7-13 & 23-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claim.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGA X NGUYEN whose telephone number is (571)272-5217.  The examiner can normally be reached on M-F 5:30AM - 2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JELANI SMITH can be reached on 571-270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NGA X NGUYEN/Primary Examiner, Art Unit 3662